The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2014

                                      No. 04-14-00323-CR

                                      Steven BELTRAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 431439
                     The Honorable Monica A. Gonzalez, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due on July 7, 2014, and appellant has been granted three
extensions of time, the latest until September 22, 2014. Appellant is represented on appeal by
appointed counsel, Mr. Alfonso Otero. We note that in Mr. Otero’s second and third request for
an extension of time, he represented the request would be his “last.” On September 22, 2014,
Mr. Otero filed a motion asking this court to abate this appeal so that he may request findings of
fact and conclusions of law from the trial court. Mr. Otero concedes such findings and
conclusions were not timely requested pursuant to Texas Rule of Civil Procedure 296.

       We GRANT the request and ABATE this cause to the trial court to provide the trial court
with an opportunity to decide whether it wishes to enter findings of fact and conclusions of law.
However, because appellant’s brief was originally due July 7, 2014, we will abate this cause only
until October 14, 2014.

        Mr. Otero is hereby ORDERED, no later than October 15, 2014, (1) to inform this court
in writing whether or not he has obtained his requested finding and conclusions, and (2) if he
has, to provide written proof that he has requested a supplemental clerk’s record containing such
finding and conclusions. If Mr. Otero fails to obtain finding and conclusions from the trial court
by October 14, 2014, this appeal will be reinstated on this court’s docket, and appellant’s brief
will be due no later than November 13, 2014.
      NO FURTHER EXTENSIONS OF TIME WILL BE CONSIDERED OR
GRANTED and this appeal is subject to further abatement for an abandonment hearing if
Mr. Otero fails to comply with these deadlines.


                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court